Title: To George Washington from John Glover, 6 October 1782
From: Glover, John
To: Washington, George


                  
                     Sir
                     Marblehead 6 Octbr 1782
                  
                  I have been honord with your Letter of the 23rd Ulto and am Very Sorry the Difficulty attending the recruiting Service, renders it impossible for your Excellency, to grant my request, in Discharging my two Negro Servants.  It will be attended with Very Great inconveniance to me, in my present ill, State of helth, with the almost total Loss, of the Use of my right arm, & hand, to Send them on to Camp, haveing, no other men Servants in my family; besides this, they being Slaves, its ten Chances, to one, if ever I See them again.  I have therefore, as your Excellency, has been pleased to indulge me in keeping them at home, (on Conditions of my Sending on two others, of equal Goodness); Sent a man into the Country to hire two men, to Serve as Substitutes, for the Time they were ingaged.
                  As Soon as they Can possibbly be procured, Shall present them, to the mustering officer of the State; and no time Shall be Lost, in Sending them on to their respective regiments.  I have the Honor to be Sir, With every Sentiment of Respect—your Excellencys, Most Obdt Hble Sert
                  
                     Jno. Glover
                     
                  
               